Citation Nr: 1609036	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  06-38 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for a disability manifested by syncopal episodes (claimed as seizures), to include as secondary to service-connected sarcoidosis. 

2. Entitlement to service connection for arthritis of multiple joints on a direct basis.

3. Entitlement to a compensable rating for service-connected sarcoidosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to May 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Board issued a decision in December 2010 that denied service connection for arthritis of multiple joints on a secondary basis.  The remaining issues of service connection for syncopal episodes and arthritis of multiple joints on a direct basis and an increased rating for sarcoidosis were remanded for additional development.

The issue of entitlement to service connection for arthritis of multiple joints on a direct basis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The probative, competent evidence does not establish that the Veteran's syncopal episodes are a result of or aggravated by his active service or service connected sarcoidosis.

2. The Veteran's sarcoidosis is in remission; and, while the Veteran controls symptoms with inhaled medications, there is no showing of pulmonary involvement with persistent symptoms requiring chronic low dose (maintenance) or intermittent corticosteroids.   





CONCLUSIONS OF LAW

1. The criteria for service connection for syncopal episodes have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

2. The criteria for a compensable disability rating for service-connected sarcoidosis have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.1, 4.7, 4.97, Diagnostic Codes 6600, 6846 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

The notice requirements of the VCAA require VA to notify the claimant of what evidence is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and the evidence that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2014); 38 C.F.R. § 3.159(b) (2015).  The notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/ Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, an October 2004 letter provided all required notice elements, including what evidence VA would seek to obtain, what evidence the Veteran was expected to provide, and what was required to establish service connection.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2015).  The Veteran was notified of information regarding disability ratings and effective dates in an October 2006 statement of the case (SOC).  The matters on appeal were thereafter readjudicated in a December 2015 supplemental statement of the case (SSOC).  Thus, any timing deficiency has here been appropriately cured.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA also has a duty to assist the Veteran in developing his claim, which includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate.

Relevant to the duty to assist, the AOJ obtained and considered the Veteran's service treatment records as well as post-service VA and private treatment records.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  VA has met its duty to assist the Veteran in obtaining relevant records.

In addition, the Veteran underwent VA medical examinations in April 2005, March 2011, and December 2015.  Read in their totality regarding the issues decided herein, the examinations are adequate to decide the Veteran's claims.  The examinations involved a review of the claims file, a thorough examination of the Veteran, consideration of the Veteran's lay statements/history, and conclusions that were supported by sufficient rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

As noted, this case was remanded by the Board in December 2010 for additional development.  The RO was directed to obtain any additional service treatment records, obtain current treatment records, and schedule the Veteran for examination.  Such records have been requested and associated with the claims file.  Additionally, the Veteran was afforded additional examinations in March 2011 and December 2015.  Accordingly, the Board is satisfied there has been substantial compliance with the December 2010 remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection for Syncopal Episodes

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As seizures (epilepsies) are chronic conditions under 3.309(a), service connection via the demonstration of continuity of symptomatology may be applicable in the present case.

Under section 3.310(a) of VA regulations, service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In order to prevail on the issue of entitlement to secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence, generally medical, establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service treatment records are absent of complaint or treatment for syncopal episodes or seizures.  There is likewise no evidence showing treatment for syncopal episodes until 2004, which is over 15 years post-service, or that his syncopal episodes are etiologically related to his active service.  Such negates a finding of service connection on a direct basis (3.303(a)(d)), presumptive basis (3.309(a)), or continuity of symptomatology (3.303(b)).  The Veteran does not argue the contrary.  Rather, he maintains that his syncopal episodes were caused or aggravated by his service connected sarcoidosis.  

With respect to the secondary service connection theory, VA treatment records dating back to 2004 note treatment for "spells" characterized by losing consciousness "for 10 seconds or so."  The assessment was syncope by description but neurological testing was normal.  The physician stated that it was doubtful the Veteran was having seizures but that the Veteran may have cardiogenic syncope.  The Veteran is currently service-connected for sarcoidosis, effective from December 1994.  Accordingly, the requirements for Wallin elements (1) and (2) have been met.  

Notwithstanding the above, the Board finds that the Veteran's claim fails on element (3), nexus between the Veteran's claimed disability and a service-connected disability.   

During an April 2005 VA examination, the Veteran indicated that he started having passing out spells in 2002, which were sometimes associated with a cough and sometimes associated with alcohol consumption.  The spells would last less than 1 minute and would occasionally occur when the Veteran was excited or angry.  At a neurology appointment, the episodes were considered syncopal in origin, and not a seizure disorder.  The examiner indicated that the Veteran had syncopal episodes, no findings consistent with a seizure disorder, and that were less likely than not a complication of sarcoidosis.  

During the VA examination in March 2011, the examiner reviewed the Veteran's medical records and took a history from the Veteran.  The examiner noted treatment in March 2004 during which the Veteran relayed that he has episodes of "what he describes as seizures" over the past year that occur sporadically and last less than a minute.  He does not have any post-episode symptoms and said that he can carry on as if nothing happened.  He said he will get them 3 or 4 times per month and sometimes 2 or 3 times a week, occurring mostly when he is very excited or angry or if he drinks alcohol.  The physician ordered a month-long event monitor.  In June 2004, the physician stated that the episodes appear consistent with absence seizures.  The Veteran's event monitor was negative and the Veteran appeared to have fewer episodes as a result of drinking less. In August 2004, a neurology consult assessment was that the Veteran's episodes sounded "less like seizure and more likely syncopal in etiology."  An electroencephalogram (EEG) from that month was normal.  In February 2005, treatment records indicate that an event monitor was unremarkable.  In March 2005, the episodes were described as stable.  

The examiner stated that there was a negative workup for syncopal episodes and rather felt the episodes were related to the Veteran's excessive alcohol use.  The examiner opined that the Veteran's past history of syncopal episodes is not caused by or a result of the Veteran's service-connected sarcoidosis.  The rationale was that sarcoidosis was not active at the time of the examination and that syncope is not a typical complication of sarcoidosis.  

During the VA examination in December 2015, the examiner reviewed the Veteran's medical treatment records.  The examiner noted that July 2012 brain magnetic resonance imaging (MRI) was normal and a February 2013 EEG was also normal.  In August 2014, a urology visit noted that the Veteran had sarcoidosis but that it was in remission for 20 years.  The examiner opined that it is less likely than not that the Veteran's syncopal episodes were worsened, or aggravated, by his service-connected sarcoidosis.  The rationale was that sarcoidosis not known to cause or worsen the progression of syncope.  Additionally, the Veteran's sarcoidosis is in remission, so it would not be expected to affect his current ailment.  Finally, there were no neurologic manifestations of the Veteran's sarcoidosis.     

Based on the above, the Board finds that service connection is not warranted for the Veteran's claimed syncopal episodes.  In addition to the over 15-year gap between service discharge and his complaints of syncopal episodes, the Veteran has not provided any competent or credible evidence linking his condition to a service-connected disability.

The Board has considered the Veteran's statements asserting a nexus between his episodes and his service-connected sarcoidosis.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of a neurological condition, fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Syncope is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that specific findings are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating such disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).

Alternatively, the VA examiners reviewed the Veteran's medical records, took a history from the Veteran, and determined that the Veteran's claimed syncope is not caused or aggravated by his service-connected sarcoidosis.  The VA examiners' opinions are considered the most probative evidence of record.  

Accordingly, the preponderance of the evidence weighs against a finding that the Veteran's syncope was incurred in service or caused or aggravated by his service-connected sarcoidosis.  There is no doubt to otherwise resolve.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The appeal is denied.

III. Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2015).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2015).

VA must assess the level of disability throughout the period on appeal and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, the evidence of record does not establish additional, distinct time periods in which the issue on appeal resulted in symptoms that would warrant staged ratings.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2015).

The Veteran's service-connected sarcoidosis is currently rated as noncompensable under Diagnostic Code 6846.  Under that code, sarcoidosis is rated under either the rating criteria for Diagnostic Code 6846, or the active disease or residuals are rated as chronic bronchitis (Diagnostic Code 6600), or as extra-pulmonary involvement under the specific body system involved.

Under Diagnostic Code 6846, sarcoidosis with chronic hilar adenopathy or stable lung infiltrates without symptoms or physiologic impairment is rated noncompensable (0 percent disabling).  Sarcoidosis with pulmonary involvement with persistent symptoms requiring chronic low dose (maintenance) or intermittent corticosteroids is rated 30 percent disabling.  Sarcoidosis with pulmonary involvement requiring systemic high dose (therapeutic) corticosteroids for control is rated 60 percent disabling.  Sarcoidosis with cor pulmonale, or; cardiac involvement with congestive heart failure, or; progressive pulmonary disease with fever, night sweats, and weight loss despite treatment, is rated 100 percent disabling.  38 C.F.R. § 4.97.

Under DC 6600, Forced Expiratory Volume in one second of 71 to 80 percent predicted, or; Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent predicted, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method 66 to 80 percent predicted, warrants a 10 percent disability rating.  Forced Vital Capacity (FEV-1/FVC) of 56 to 70 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) 56- to 65-percent predicted, is rated 30 percent disabling. FEV-1 of 40-to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit), is rated 60 percent disabling.  FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy, is rated 100 percent disabling.  38 C.F.R. § 4.97.

The regulatory criteria call for the use of pulmonary function test (PFT) results produced after optimum therapy, such as post-bronchodilator.  61 Fed. Reg. at 46, 720 (Sept. 5, 1996).  Additionally, effective October 6, 2006, a new paragraph (d) was added to 38 C.F.R. § 4.96, titled "special provisions for the application of evaluation criteria for diagnostic codes 6600, 6603, 6604, 6825-6833, and 6840-6845."  That regulatory amendment requires PFTs to rate respiratory conditions except in certain situations, such as when the PFTs are inconsistent with the other clinical evidence of record and the examiner states why they are not a valid indication of respiratory functional impairment in a particular case.  38 C.F.R. § 4.96(d)(3).

In addition, the amended criteria direct that post-bronchodilator PFT studies should be used except when the results of pre-bronchodilator tests are normal or when the examiner determines that post-bronchodilator studies should not be done and states why.  38 C.F.R. § 4.96(d)(4).  Those amended criteria also direct that, when evaluating a disability based on PFTs, post-bronchodilator results should be used unless such results are poorer than the pre-bronchodilator results, in which case the latter should be applied.  38 C.F.R. § 4.96(d)(5).

During the April 2005 VA examination, the examiner noted the Veteran's sarcoidosis diagnosis.  Pulmonary function tests showed a prebronchodilator FVC of 81 percent, an FEV-1 of 65 percent, and a ratio of 81 percent.  Lung volumes were not obtained due to equipment failure and the spirometry curves were noted to be "rather irregular and difficult to interpret."  The examiner stated that the Veteran had no evidence of acute sarcoidosis.  

During the VA examination in March 2011, the examiner noted a review of the Veteran's medical records.  The examiner indicated that during treatment in July 2005, the Veteran reported being diagnosed with sarcoidosis in 1986.  After 3 years of oral prednisone therapy and steroid eye drops, he has had no complaints since that time.  He did endorse dyspnea on exertion.  The physician noted that the Veteran had a history of smoking.  The physician noted that the Veteran was 18 years out from his initial diagnosis and that he previously had pulmonary, ocular, and skin manifestations but no complaints in the previous 15 years.  The impression was that there was no need for therapy for the Veteran's sarcoidosis as sarcoid usually does not reoccur.  It was noted that the Veteran has moderate obstructive disease (COPD) on his PFTs and he was put on medication for that.  In February 2006, the Veteran complained of night sweats fairly often and some visual changes.  In March 2006, there was no inflammation indicated in either eye.  In September 2006, the Veteran's physician noted that the normal history of sarcoid is that it does not return once it becomes quiescent.  Chest x-rays from March 2011 showed that the Veteran's lungs were clear and the impression was "no acute disease."  

Spirometry results noted pre-bronchodilator FVC was 80 percent predicted, FEV-1 was 47 percent predicted, FEV-1/FVC was 58 percent, and DLCO was 84 percent predicted.  Post-bronchodilator FVC was 79 percent predicted, FEV-1 was 60 percent predicted, and FEV-1/FVC was 68 percent.  The examiner stated that the interpretation is moderate obstructive changes most consistent with the Veteran's tobacco abuse/smoking.  The Veteran noted that he was unemployed for less than a year due to undergoing treatment for prostate cancer.  The examiner found that the Veteran's sarcoidosis was currently inactive as there was no evidence of lung disease on the chest x-ray.  He had no active or progressive pulmonary disease or cardiac disease related to the sarcoidosis and has not required treatment for many years. 

During the VA examination in December 2015, the examiner noted that the Veteran had a period of active sarcoidosis affecting the lungs, eyes, and skin in 1986.  After 3 years of treatment, the sarcoidosis has never recurred.  He did not indicate any known secondary manifestations.  The Veteran reported that his condition had not changed and there were no positive laboratory tests or signs on any imaging of damage from sarcoid.  A pulmonary consult in 2005 attributed the Veteran's breathing difficulties to COPD and recommended smoking cessation but the Veteran still smokes.  The Veteran's sarcoid does not require the use of oral or parenteral corticosteroid medications.  He does use inhaled medications, including bronchodilator therapy and tiotropium.  The Veteran does not use oral bronchodilators, antibiotics, or outpatient oxygen therapy for a respiratory condition.  The examiner stated that the Veteran does not have any findings, signs, or symptoms attributable to sarcoidosis.  The examiner also stated that the Veteran does not have ophthalmologic, renal, cardiac, neurologic, or other organ system involvement due to sarcoidosis.  The examiner reiterated the March 2011 spirometry results and stated that the FEV-1/FVC result most accurately reflects the Veteran's level of disability.  The examiner noted that the Veteran has COPD which causes the limitation in pulmonary function, rather than the sarcoid, "which is in long remission and would be expected to cause restrictive disease, not obstructive."    

Based on the above, the criteria for even the lowest compensable rating under Diagnostic Code 6846 have not been met.  There is no indication that the Veteran has pulmonary involvement with persistent symptoms requiring chronic low dose or intermittent corticosteroids.  The examiners noted that the condition was deemed in remission with no residuals.  There was no indication he was undergoing any treatment which includes taking corticosteroids.  There were no findings, signs or symptoms attributable to sarcoidosis.  Any pulmonary symptoms he does have has been related to COPD rather than sarcoidosis.  There is no competent medical evidence to the contrary.  Thus, the criteria for a higher rating have not been more nearly approximated.  An increased rating for sarcoidosis is not warranted under the criteria of Diagnostic Code 6846.

The Board will now turn to whether an increased rating is warranted for sarcoidosis under the DC 6600 criteria pertaining to chronic bronchitis.  In this regard, PFTs conducted throughout the claims period do not establish pulmonary involvement from sarcoidosis.  The December 2015 VA examiner indicated that any abnormality in the pulmonary function tests was related to COPD.  There is no competent evidence associating the pulmonary function test abnormalities with the service-connected sarcoidosis.  Rationale was provided.  

When it is not possible to separate the effects of a service-connected disability and a nonservice-connected disability, reasonable doubt must be resolved in the appellant's favor and the symptoms in question attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

The medical evidence clearly demonstrates that the Veteran's sarcoidosis is not productive of any actual symptoms or active disease and has not required treatment at any time during the claims period.  None of the competent evidence indicates a relationship between the Veteran's current pulmonary symptoms and service-connected sarcoidosis.  None of his treating physicians have drawn such a conclusion.  There are instead opinions that clearly identify the separate effects of the Veteran's non-service connected respiratory problems from his asymptomatic service connected sarcoidosis.  Thus, a compensable rating under Diagnostic Code 6600 is not warranted.  See 38 C.F.R. § 4.97.

In reaching the above conclusion, the Board has not overlooked the Veteran's statements in support of his claim for an increased rating.  In this regard, the Veteran is competent to report on factual matters of which he has first-hand knowledge, e.g. feeling short of breath.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, while the Board may consider the Veteran's subjective statements regarding the severity of his disability, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have.  See King v. Shinseki, 700 F.3d 1339, 1344 (Fed. Cir. 2012).  Furthermore, the Board finds the objective medical findings and opinions provided by the VA examiners of record should be accorded the greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches... As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators.").

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-scheduler consideration under 38 C.F.R. § 3.321(b)(1).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the level and symptomatology thereof.  The criteria specifically provide for evaluation of the disability based upon the Veteran's sarcoidosis, and it practicably represents the average impairment in earning capacity resulting from the Veteran's service-connected disability.  See 38 C.F.R. § 4.1. Increased ratings are available for increased symptomatology for sarcoidosis.  Referral of this case for extraschedular consideration is not in order.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, when an increased rating is sought, entitlement to a TDIU due to the disability at issue finally must be considered if expressly raised by the Veteran or reasonably raised by the evidence.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Veteran has not contended that his sarcoidosis is so severe that he is unable to either secure or maintain employment.  Additionally, although he reported not working, he attributed this to treatment for prostate cancer.  There is no indication in the evidence that the Veteran would not be able to work due to his sarcoidosis.  Consideration of a TDIU therefore is not warranted.


ORDER

Service connection for syncopal episodes is denied. 

A compensable rating for sarcoidosis is denied.


REMAND

The Veteran's claim for entitlement to service connection for arthritis of multiple joints was remanded in December 2010 to obtain an opinion regarding direct service connection.  However, the March 2011 examiner solely commented on secondary service connection and the December 2015 examiner failed to address arthritis at all.  Accordingly, the case must be remanded to obtain an addendum opinion regarding direct service connection to comply with the Board's directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the March 2011 VA joints examiner, if available, for an addendum opinion.  If the March 2011 examiner is unavailable, the claims file should be provided to another appropriate examiner.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the addendum opinion.  This must be noted in the report.  The Veteran may be recalled for examination if deemed necessary.

The examiner is asked to opine whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's multiple joint arthritis had its onset in, or is otherwise etiologically related to, active duty.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2. After completing the above actions and any other development that may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran.  After he has had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


